Citation Nr: 0612582	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to service-connected 
disability.  

3.  Entitlement to service connection for arthritis of the 
right arm, to include as secondary to service-connected 
disability.  
 
4.  Entitlement to service connection for arthritis of the 
right leg, to include as secondary to service-connected 
disability.  

5.  Entitlement to service connection for arthritis of the 
right foot, to include as secondary to service-connected 
disability.  

6.  Entitlement to service connection for arthritis of the 
left hand, to include as secondary to service-connected 
disability.  


7.  Entitlement to service connection for arthritis of the 
left arm, to include as secondary to service-connected 
disability.  

8.  Entitlement to service connection for arthritis of the 
left leg, to include as secondary to service-connected 
disability.  

9.  Entitlement to service connection for arthritis of the 
left foot, to include as secondary to service-connected 
disability.  

10.  Entitlement to an increased evaluation for a lumbar 
spine disability, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and Rev. V.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1973 
to November 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington D.C. and, later, a rating decision by the RO in 
Roanoke, Virginia.  


In June 2003, the Board remanded two issues in this claim to 
the RO for further development.  Additional issues were 
perfected while the case was in remand status and the issues 
currently before the Board are listed above.  

The issue of entitlement to an increased evaluation beyond 40 
percent for a lumbar spine disability is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss in the right ear 
by VA standards.  

2.  The record does not reveal that the veteran currently has 
arthritis of the right or left hand, arthritis of the right 
or left arm, arthritis of the right or left leg, or arthritis 
of the right or left foot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005). 

2.  The criteria for service connection for arthritis of the 
right hand are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309. 3.310 (2005).

3.  The criteria for service connection for arthritis of the 
right arm are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309. 3.310 (2005).

4.  The criteria for service connection for arthritis of the 
right leg are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309. 3.310 (2005). 


5.  The criteria for service connection for arthritis of the 
right foot are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309. 3.310 (2005).

6.  The criteria for service connection for arthritis of the 
left hand are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309. 3.310 (2005).

7.  The criteria for service connection for arthritis of the 
left arm are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309. 3.310 (2005).  

8.  The criteria for service connection for arthritis of the 
left leg are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309. 3.310 (2005).

9.  The criteria for service connection for arthritis of the 
left foot are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309. 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or for hearing loss or arthritis if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307. 3.309 
(2005).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection may also be established when there is aggravation 
of a nonservice- connected condition that is proximately due 
to or the result of a service- connected condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Right Ear Hearing Loss

On this issue, the veteran was examined by VA on two 
occasions.  On the authorized audiological evaluation in May 
1998, as to the right ear, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
15
20







On the authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The examiner found hearing in the 
right ear to be within normal limits.  

While the veteran was exposed to acoustic trauma in service, 
he does not have a current hearing loss in the right ear by 
VA standards.  None of the medical records show that the 
criteria of 38 C.F.R. § 3.385, which defines the VA standard 
for hearing loss, were met.  See, 38 C.F.R. § 3.385 (2005).  

Although the veteran and other lay persons are competent to 
testify as to his in- service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran's personal opinion that 
the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.   

As a current hearing loss in the right ear is not documented, 
the claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Arthritis of the Right and Left Hand, Right and Left Arm, 
Right and Left Leg, and Right and Left Foot. 

In this case, the veteran's service medical records are 
completely negative for any complaints or clinical findings 
of arthritis.  Although the veteran has complained of pain or 
arthralgia (see, Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991) wherein arthralgia is defined as pain in a joint), 
since his discharge from the service, there are simply no 
findings of any disability which is responsible for that 
pain.  (see, e.g., March 2002 private treatment record, and 
VA outpatient records dated in 2003 reporting pain and 
arthralgia).  Pain is not analogous to disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to furnish evidence 
(such as symptoms) which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability. 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  

Absent competent evidence of current arthritis of the right 
or left hand, right or left arm, right or left leg, or right 
or left foot, the veteran cannot meet one of the criteria for 
service connection.  Accordingly, service connection is not 
warranted on a direct basis, on a presumptive basis, or on a 
secondary basis for the claimed arthritis of the hands, arms, 
legs, or feet.  Accordingly, those claims must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues of 
service connection on a secondary basis in October 2002, 
before the initial denial of these issues was rendered in 
November 2002.  That letter properly complied with the 
requirements noted above and was timely sent.  


In July 2003, the RO sent a notice letter which addressed the 
issue of service connection for right ear hearing loss.  This 
letter met all requirements noted above.  This was after the 
initial denial of the claim; however the notice provisions 
were not in effect at the time of the initial denial in 
November 1998.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, N. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of that issue will not result in any prejudice to the 
appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  He has 
been examined for the hearing loss complaint.  While an 
examination for the secondary service connection issues has 
not been requested, the evidence does not show or suggest 
that the veteran has arthritis in relation to these claims.  
See, 38 C.F.R. § 3.159 (2005).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for arthritis of the right hand, to 
include as secondary to service-connected disability, is 
denied.  

Service connection for arthritis of the right arm, to include 
as secondary to service-connected disability, is denied.  
 
Service connection for arthritis of the right leg, to include 
as secondary to service-connected disability, is denied.  


Service connection for arthritis of the right foot, to 
include as secondary to service-connected disability, is 
denied.  

Service connection for arthritis of the left hand, to include 
as secondary to service-connected disability, is denied.  

Service connection for arthritis of the left arm, to include 
as secondary to service-connected disability, is denied.  

Service connection for arthritis of the left leg, to include 
as secondary to service-connected disability is denied.  

Service connection for arthritis of the left foot, to include 
as secondary to service-connected disability, is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected low back disability.  To qualify for a rating above 
40 percent, he would have to have pronounced disability, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief under DC 
5293, or ankylosis under DC 5289, (both as in effect before 
September 23, 2002, or under the current criteria in effect); 
or have incapacitating episodes having a total duration of at 
least six weeks during the past 12 months under Code 5293 (as 
in effect on September 23,2002).  For purposes of evaluations 
under 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

A July 2000 VA nerve conduction study was noted to be mildly 
abnormal showing some nerve root irritation and noting that 
the veteran's symptoms and clinical examination were not 
consistent with radiculopathy.  A March 2002 VA 
hospitalization report showing no radicular pain; however 
hyperreflexia of all four extremities was noted to go to C5.  
An April 2002 MRI showed disc formation at C5-7.  On private 
examination in January 2004, motor function was reported as 
5/5 strength, with sensation intact.  On VA examination in 
May 2004, the examiner described radiating pain, muscle 
spasm, motor function of 3/5, and reflexes in the knees and 
ankles +2/+4.  The examiner stated that the veteran was 
incapacitated "all the time" and that he had no other 
disabilities that would make him wheelchair-bound.  The 
examiner found that there was no intervertebral disk 
syndrome.  Private evaluation in June 2004 showed normal 
motor and sensory findings.  A December 2004 VA examination 
showed normal sensory and motor involvement.  On VA 
examination in October 2005, which focused on the cervical 
spine, the veteran was noted to be wheelchair-bound and to be 
able to walk.  He did not give a direct answer concerning how 
much time he spends out of the wheelchair.  The examiner 
noted that pinprick for all four limbs was spotty and did not 
follow a consistent radicular dermatomal pattern of sensory 
loss.  

The manifestations particular to the service-connected lumbar 
spine disability versus any other non service connected 
disability, particularly the cervical spine disorder, are not 
clear.  In addition, the most recent VA evaluation 
examination in May 2004 does not indicate if, on examination 
of  the low back, there was present objectively demonstrable 
muscle spasm (as opposed to the finding that the veteran 
described muscle spasm), or absent ankle jerk or other 
pertinent neurological findings due to the low back disorder.  
Further, the finding that the veteran is incapacitated all of 
the time should be clarified for evaluation purposes.  Since 
there is some question as to the current manifestations of 
this disability, another VA examination should be scheduled 
for the veteran.  38 C.F.R. § 3.327 (2005).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).   

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  Schedule the veteran for an 
examination to evaluate his low back 
disability.  Forward the claims file to 
the examiner for review.  The examiner 
should identify all orthopedic pathology 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's lumbosacral spine.  The 
examiner should conduct all indicated 
tests and studies.  The examiner should 
fully describe any pain, weakened 
movement, excess fatigability, atrophy, 
or incoordination present in the spine.  
In addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes (defined as 
periods of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician), 
and, if so, the frequency and duration of 
those episodes. In addition, the examiner 
should state whether the condition is 
manifested by neurological impairment 
from the low back disorder, and if so, 
identify any neurological symptoms and 
express an opinion as to their severity. 
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that. The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report. 

2.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


